Exhibit 10.1

February 14, 2006

Mr. Mark Jamieson
400 Parkside Center Blvd.
Unit 705
Farmers Branch, TX 75244

Dear Mark:

I am pleased to confirm our verbal offer of employment for the position of
Executive Vice President and Chief Financial Officer, Ryder System, Inc. Your
employment will commence on a date mutually agreeable to you and Ryder.

This position is offered to you at a salary of $39,583.33 per month, which
equates to an annual base salary of $475,000. Your management level will be
Level 19.

During your first week of work, you will also be paid a $150,000 sign-on bonus.
This payment is contingent on you being ineligible and not being paid for the
current year bonus payment from your current employer. Please be advised if
Ryder makes this payment and your employment is terminated for any reason, other
than a bona fide job elimination, before one year of service, you will be
required to repay the sign-on bonus on a pro-rated basis. The attached Sign-On
Bonus Payback agreement must be signed and returned prior to your receiving the
above referenced sign-on bonus.

The annual incentive plan for your level of management currently provides for an
annual target opportunity equal to 75% of base salary, and is paid in February
of each year for the preceding year, as approved by the Board of Directors. In
February 2007, you will receive the actual plan payment or $275,000, whichever
is higher, provided that you are still employed by the Company in good standing.

On your first date of employment, you will receive an initial equity award
consisting of 33,000 stock options (priced on your start date) and 9,150
restricted stock rights. Both the options and restricted stock will cliff vest
on the third anniversary of your employment.

As with any other executive, your eligibility for future equity awards will be
subject to the Company’s Long-Term Equity Plan administered by the Board of
Directors. Your eligibility for this program will begin in 2007. The annual
valuation of the equivalent 2006 Plan is approximately $700,000.

Stock ownership by management is valued at Ryder. Accordingly, a stock ownership
guideline of one (1) times base salary has been established for your position.
You will have five years from your date of hire to reach your required stock
ownership level. While five years have been allotted as the maximum time frame
over which to accumulate full stock ownership levels, you should meet a pro-rata
portion of the stock ownership guideline for each month in your position.

Your new position also includes the following executive perquisites: a monthly
car allowance of $800; an annual executive perquisite allowance of $5,000 per
year, (you will receive a pro-rata allowance) grossed up for taxes; and an
annual tax preparation and financial planning allowance of up to $6,000 per
year. Additional executive perquisites include Executive Life Insurance
providing coverage equal to three times base pay, supplemental long-term
disability coverage in addition to any underlying coverage in place; and
twenty-four hour travel accident insurance. You will have a Company paid
membership at the Doral Resort. The perquisites offered to executives are
subject to change at the discretion of the Board of Directors.

You are also eligible for a full-reimbursement relocation package as described
in the enclosed summary, including $25,000 as a resettlement allowance. You
should contact Pam Chin with Relocation Services at 305-500-5734 for assistance
with your relocation. We will reimburse your current employer up to $125,000 for
forfeited moving cost upon presentation of appropriate documentation. To ensure
accurate accounting, all relocation-related expenses must be submitted to and
processed by Pam Chin in order to be reimbursed.

You are also eligible for Ryder System, Inc. employee benefits as summarized in
the enclosed Benefits at a Glance. Please note that your coverage under Ryder’s
benefit plan will be effective on the first day of the month following ninety
(90) calendar days of employment, however, you must enroll within 60 days of
your date of hire. If there is a lapse in coverage, please call me.

As an officer, you will be asked to sign Change of Control and Non-Change of
Control Severance Agreements, which you will receive after you have commenced
your employment. These agreements provide 2 years’ salary plus a tenure related
bonus and some other allowances, subject to certain conditions.

Government regulations require that we verify identity and employment
eligibility of all new employees within three business days of their date of
hire. Please be prepared to submit proper documentation on your start date.

This offer letter is contingent upon your successful completion of a background
check and a post-offer drug screening test.

This is a letter of offer and not to be construed as a formal contract of
employment. We hope you understand that we must confirm your employment to be on
an “at will” basis. Neither our stating your salary or wages in annualized terms
nor our comments and representations in other respects are intended to express
or imply that you will be working either for any particular duration or under a
contract of employment.

Mark, I am looking forward to working with you in your new position with Ryder.
Please call me at (305) 500-4440 should you have any questions regarding this
offer.

Sincerely,

/s/ Gregory T. Swienton

Chairman and Chief Executive Officer

1

February 14, 2006

     
To:
  Gregory T. Swienton
 
   
From:
  Mark Jamieson
 
   
Re:
  Acceptance of Offer Letter

I acknowledge and understand the terms and contingencies of this offer and
hereby accept this offer of employment with Ryder, subject to the conditions
outlined in the offer letter.

     /s/ Mark T. Jamieson     
Signature

     Mark T. Jamieson     
Print Name

     February 14, 2006     
Date Signed

This acceptance should be returned to Gregory T. Swienton.

2

SIGN-ON BONUS PAYBACK AGREEMENT

In order to be eligible for a sign-on bonus, I hereby agree to the terms of this
Agreement.

I agree to reimburse the Company on a pro-rata basis, for my sign-on bonus if I
voluntarily terminate my employment, or I am terminated for any reason other
than a bona fide job elimination within twelve (12) months of my start date with
the Company. Such repayment shall be completed within 30 days of the termination
of my employment. I also understand that if Ryder takes legal action against me
to enforce my obligation to repay these funds, I will be required to repay all
attorneys’ fees and costs expended for the recoupment.

I have carefully reviewed the contents of this Agreement, and with a full and
complete understanding of its terms, voluntarily accept its terms and
conditions.

(Employee Signature)



    Date  



    (Print Employee Name)  



    SAP#  

Please return this Agreement to Gregory T. Swienton on your first day of
employment.

3